Citation Nr: 1401513	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-36 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic renal disease, status post dialysis and kidney transplant.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating greater than 30 percent before February 4, 2010 and an initial rating greater than 50 percent after February 4, 2010 for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating greater than 10 percent before August 20, 2010 and an initial rating greater than 20 percent after August 20, 2010 for lumbosacral strain.  

5.  Entitlement to temporary total disability for chronic renal failure.

6.  Entitlement to total disability based upon individual unemployability for compensation purposes.  

REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2007, January 2010 and October 2011of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Veteran had requested a hearing before the Board after he disagreed with the January 2010 rating decision.  In his substantive appeal to the October 2011 rating decision, he stated he did not want a hearing before the Board.  The RO sent letters in February 2012 and June 2012 requesting the Veteran to clarify whether he wanted a hearing including informing the Veteran that if he did not respond it would be assumed that he did not want a hearing.  To date, the Veteran has not responded and the Board will treat the hearing request as having been withdrawn.

During the pendency of the appeal, in a rating decision in July 2010, the RO increased the rating for PTSD from 30 percent to 50 percent.  During the pendency of the appeal, in a rating decision in October 2011, the RO increased the rating for the lumbosacral strain disability from 10 percent to 20 percent.  In both instances, the Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2007 rating decision, the RO granted service connection and awarded 10 percent for the lumbosacral disability and 30 percent for PTSD.  The same rating decision denied service connection for hearing loss.  In June 2007, the Veteran expressed disagreement to the ratings assigned for his lumbosacral strain and PTSD disabilities and the denial of service connection for hearing loss.  As noted above, the RO increased the ratings for PTSD and lumbosacral strain, but treated both increases as new claims for increased ratings.  This is incorrect as the Veteran has filed a notice of disagreement to the original ratings and there is no writing in the file stating that the Veteran withdrew his notice of disagreement.  See 38 C.F.R. § 20.204.  As the RO has not issued a statement of the case addressing the claims for increased ratings for PTSD and lumbosacral strain and the denial of service connection for hearing loss, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the claims for service connection for a chronic renal disease, status post dialysis and kidney transplant and temporary total disability, the Veteran has recently identified further treatment at both VAMC and Baylor University Hospital.  The VAMC records appear to be complete to February 2013.  The updated Baylor University Hospital records have not been associated with the file, even though the Veteran in September 2012 requested VA to obtain the records.  The Board has determined that these records should be obtained since there is a reasonable possibility that the records may help the Veteran establish his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration). 

A VA examination was conducted to determine whether the Veteran's claim for service connection for chronic renal disease is related to service.  The expert stated that the etiology of the Veteran's diagnosis, end stage renal disease, is unknown and could not state whether it was caused by service without resorting to speculation based upon the present information available.  The standard is inception or relation to service, not whether service caused the disability and the evidence need only be in equipoise, not that it needs to be clearly determined whether a disability was caused by service.  Service connection may be proven by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner therefore did not consider whether the Veteran's kidney disability was incurred or related to service and the VA examination is inadequate, requiring a new VA opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  The Court held that when the record leaves the issue in doubt, it is the Board's duty to remand for further development.

As noted, the examiner also stated he had to resort to speculation based upon the present information available.  In this case, it is not clear from the opinion from the December 2012 VA examination whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.

As to the issue of TDIU, the Board notes that such a claim would already be part of his claim for a higher rating for PTSD and a higher rating for the lumbosacral strain if, as he did in this instance, raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Thus, the issue of entitlement to TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VAMC records from the Dallas VAMC and associated outpatient clinics from February 2013 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  The Veteran should be notified of any failure to obtain the requested records.

2.  Ask the Veteran to either submit or authorize VA to obtain the records of treatment of the Veteran by Baylor University Hospital and its affiliated entities noted in the record including Baylor Medical Center Dallas, and the Baylor Regional Transplant Institute since February 2011.  The RO should attempt to obtain these records once authorization is obtained.  All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession. 

3.  After the medical records development requested above is completed, arrange for the examiner who conducted the December 2012 renal examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The rationale for all opinions should be provided.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability) that the Veteran's chronic renal failure, resulting in end stage renal disease, had its onset during service or is otherwise related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss the Veteran's assertion that his complaints of low back pain in service after an IED injury was misdiagnosed as a low back injury instead of a kidney injury.

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.  If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

4.  Furnish the Veteran a statement of the case on the claim for a rating higher than 10 percent before August 20, 2010 and an initial rating greater than 20 percent after August 20, 2010 for lumbosacral strain, the claim for a rating higher than 30 percent before February 4, 2010 and an initial rating greater than 50 percent after February 4, 2010 for PTSD, and the claim for service connection for hearing loss.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal, and if entitlement to these benefits is denied, these three issues (lumbar spine, PTSD, and hearing loss) should be returned to the Board only if an appeal is perfected.

5.  Once the foregoing development is completed, readjudicate the claims for service connection for chronic renal failure, entitlement to temporary total disability, and entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


